DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 17 June 2021.  The examiner acknowledges the amendments to claims 1-3, 6-8, and 11-15 and the addition of new claims 16-18.  Claims 1-18 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “the” is repeated in lines 4-5, “one of the the appropriate angles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 16 recites “the predetermined angle is set within a range from 2° to 5° in the broad beam scan mode and a range equal to or less than 1° in the pencil beam scan mode.” This is the opposite of what is disclosed in the specification, which states “in the case of BBS [broad beam scan mode], angular intervals are set within a range in which changes in irradiation direction can be almost neglected (for example, 0.5° or 1°). In contrast to this, PBS [pencil beam scan mode] is free from such restrictions, and angular intervals of 2° to 5° are thought to be appropriate” (see p. 21, lines 11-16). Furthermore, while examples of 0.5° and 1° are provided for broad beam scan mode, these two examples do not support the entire range of “less than 1°” recited in the claim (see MPEP 2163(I)(B) “In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range)” and MPEP 2163.05(III) “In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.”) For these reasons, claim 16 recites new matter.
Claim 17 and 18 recite the same new matter as claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “the one of the appropriate angles being applied to an angle between a plurality of dispersed irradiation directions adjacent to each other.” It is unclear what is meant by an angle being “applied to” another angle. This is interpreted as setting at least one of the angles between a plurality of dispersed irradiation directions equal to the one of the appropriate angles.
Claim 8 recites “the storage is configured to read out…” in lines 1-2. It is unclear how a storage can read data. This is interpreted as “the processing circuitry is configured to read out”, consistent with similar claim 7.
Claim 10 recites the limitation "the initial irradiation directions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to recite “an initial irradiation direction” (singular).
Claim 10 recites “an irradiation direction that is selected for dispersion, of the initial irradiation directions”. This is indefinite because claim 1 has been amended to recite a singular initial irradiation direction and dispersing the initial irradiation direction. It is unclear how one direction could be selected if there is only one initial irradiation direction to begin with.
Claim 13 recites “a tumor” in lines 3-4 and “a three dimensional medical image” in line 5. Both of these terms are previously recited in claim 1. It is unclear if claim 13 refers to an 
Claims 14 and 15 recite the same indefinite subject matter as claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1: under Step 2A, Prong 1, the steps of “calculate…”, “disperse…” and “modify…” are functions that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. But for the recitation of “processing circuitry”, these steps can be performed by deciding an irradiation direction for as few as two beams by looking at a three-dimensional image of a tumor and determining the resulting dose distribution from those two beams (i.e. thinking about if they overlap and where the Bragg Peak will be), then deciding to disperse the initial direction by a predetermined separation angle based on the size of the tumor in the image (the predetermined angles and tumor sizes could be stored in a table or even in one’s memory depending on the number of angles and sizes contemplated) and updating the dose distribution based on the dispersed directions (i.e. again thinking about if the beams overlap and where the Bragg Peak will be). The human mind is capable of performing such steps, with or without the aid of pen and paper, by merely thinking about the dose resulting from two beams 
Under Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The additional elements of claim 1 are “processing circuitry” configured to carry out the claimed steps and “an input device”. The processing circuitry is described in the specification as hardware resources, a processor such as a CPU (Central Processing Unit) or GPU (Graphics Processing Unit) and memories such as a ROM (Read Only Memory) and a RAM (Random Access Memory)” (see p. 8, lines 9-13) which is nothing more than generic computer elements carrying out generic computer functions. The “input device” is not positively recited as a structural element, however the input device is described in the specification as “a keyboard, mouse, various types of switches, and the like” (see p. 11, lines 15-17) therefore even when considered as an additional element, it amounts to a generic computer component. The claim as a whole therefore amounts to mere instructions to implement an abstract idea on a computer, which does not integrate the abstract idea into a practical application (MPEP 2106.05(f)). 
Under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the only additional elements of claim 1 are “processing circuitry” and an “input device” which is a generic computer element. As further noted above, the claim as a whole amounts to mere instructions to implement an abstract idea on a computer, which does not add significantly more to the judicial exception (MPEP 2106.05(f)).
Claim 11 recites all of the same limitations as claim 1, but recites additional elements of “a radiation head configured to radiate a particle beam” and “control circuitry configured to control the radiation head in accordance with the dispersed irradiation directions and the 
Furthermore, the additional elements fail to amount to significantly more than the judicial exception at step 2B. As noted above, the additional elements, when considered individually and in combination do not amount to an improvement in the functioning of a computer or other technology or technical field, do not implement or use the abstract idea with a particular machine, do not apply the judicial exception to effect a particular treatment or prophylaxis, and do not transform or reduce a particular article to a different state or thing and do not apply or use the judicial exception in another meaningful way. 
Claim 12 recites the same abstract idea and same additional elements as claim 1 and is considered to be directed to non-statutory subject matter for the same reasons applied to claim 1.
Claim 2 further limits the abstract idea as it merely requires deciding the number of times to apply the beam from the initial irradiation direction.
Claim 3 further limits the abstract idea as it merely requires choosing beams with spread-out Bragg Peaks in the initial irradiation direction.
Claim 4 further limits the abstract idea as it merely requires deciding to apply the beam less than five times.
Claim 5 further limits the abstract idea as it merely limits the predetermined angle one can choose from for the dispersion step.
Claim 6 further recites “a storage configured to store an appropriate angle in association with each of a plurality of tumor sizes” and “the processing circuitry is configured to read out, from the storage, one of the the appropriate angles based on the size of the tumor so that the dispersed irradiation directions of the initial irradiation direction are separated by the one angle of the appropriate angles.” But for the recitation of “the processing circuitry” the step of “read out from storage…” is an additional mental step since the human mind is capable of reading information stored in a table. As noted above, the processing circuitry is a generic computer element that fails to integrate the abstract idea into a practical application or amount to significantly more. The “storage” is described in Applicant’s specification as “an HDD (Hard Disk Drive), SSD (Solid State Drive), or integrated circuit storage which stores various types of information. Alternatively, the storage circuitry 76 may be a drive assembly or the like which reads and writes various types of information from and to portable storage media such as a CD-ROM drive, DVD drive, and flash memory” (see specification p. 11, lines 21-27) and is therefore also nothing more than a generic computer element performing the generic computer function of storing data. When considered in combination, the additional elements still amount to nothing 
Claims 7 and 8 further limit the abstract idea as they merely specify the type of data read from the storage.
Claims 9 and 10 specifies the angle and irradiation direction respectively are designated by a user via the input device. This amounts to mere instructions to implement the abstract idea of selecting the angle and selecting which irradiation direction to disperse using generic computer elements, which does not integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.05(f)).
Claim 13-15 each further limit the abstract idea as they merely require determining a plurality of initial irradiation directions rather than one direction and dispersing at least some of the directions in the same manner discussed in claims 1, 11, and 12.
Claims 16-18 recite “the processing circuitry is further configured to selectively operate in a broad beam scan mode or a pencil beam scan mode”. But for recitation of “processing circuitry”, selectively operating in a broad beam scan mode or pencil beam scan mode is a mental step that merely requires deciding which mode to use. This is further supported by Applicant’s statement in the specification that “Alternatively, the user may arbitrarily select one of them [modes] via the input circuitry 75” (p. 13, lines 17-18). There is nothing in the claim or specification that leads to the conclusion that such processing circuitry is anything different than a generic computer element as discussed in claim 1 (i.e. The processing circuitry is still only generically described in the specification as hardware resources, a processor such as a CPU (Central Processing Unit) or GPU (Graphics Processing Unit) and memories such as a ROM 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (US 2010/0219356 A1) in view of Vik (US 2010/0086183 A1) and Zhang (US 2012/0136194 A1).
Claim 1: Bzdusek discloses a radiotherapy planning apparatus comprising processing circuitry 102 configured to calculate an initial irradiation direction of particle beams to be applied to a target 118 (the target in IMAT is a tumor [0005-6]) and an initial 5dose distribution corresponding to the initial irradiation direction (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A) and disperse the initial irradiation direction in response to a dispersion instruction issued via an 1, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees, see figs. 3A-B and [0035-38] or segments 3141-4 associated with beam position 312m are dispersed at spacings of 3 degrees [0039]; control over treatment planning is provided at GUI [0025] therefore dispersion instruction is provided via an input device) and modify the initial dose distribution based on the dispersed irradiation directions (dose after dispersion is meant to approximate the dose provided before dispersion [0030]; such would require calculation of the modified dose distribution after dispersion. Redistributed/dispersed segments are optimized (fig. 2, step 210); optimization includes evaluating whether the plan meets treatment objectives, which include minimum or maximum dose, and thus calculation of the modified dose distribution [0022-23 and 0041]). 
Bzdusek fails to disclose using a three-dimensional medical image concerning an object to calculate the initial irradiation direction of the beams to be applied to the tumor and dose distribution. However, Vik discloses using a three-dimensional medical image concerning an object (target and surrounding tissue) when generating a radiation therapy plan [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a three-dimensional medical image to calculate the initial irradiation direction of the particle beams to be applied to the tumor and the dose distribution in the system of Bzdusek in order to plan a radiation therapy session that is as close to ideal as possible, as taught by Vik [0002].
Bzdusek, as modified by Vik, fails to disclose dispersing the initial irradiation direction of the particle beams based on a size of the tumor and thus also fails to disclose separating dispersed irradiation directions by a predetermined angle that depends on the size of the tumor. inter alia beam angles and tumor size for previously designed plans for tumors in the same location [0020 and 0176-177]. Tumor size and location information is automatically extracted and matched with the closest case in the expert system; this information is used to generate a new plan for the tumor [0131]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bzdusek in view of Vik such that the treatment plan parameters, including beam angles, and thus the angle of separation between dispersed irradiation directions, are based on treatment plans applied to other tumors having a similar location and size, as taught by Zhang, in order to reduce the time and complexity requirements of treatment planning (Zhang [0007 and 0176]). In such a combination, the angles between dispersed irradiation directions is at least partially based on a size of the tumor.
Claim 2: Bzdusek discloses the processing circuitry is configured to calculate the initial 15irradiation direction (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A) such that a particle beam is expected to be applied to the tumor a predetermined number of times in the initial irradiation direction (Bzdusek discloses the number of segments (which corresponds to the number of times a particle beam in a certain radiation direction is to be applied [0029]) at each angular position and in the same direction are calculated (fig. 3A and [0035-36] for example three segments at beam position 3043)). 
Claim 5: Bzdusek also discloses other examples with smaller predetermined angles, such as three degrees, which is not more than 5 degrees (fig. 3C and [0039]).
Claim 6: Zhang discloses the expert system is a storage configured to store an appropriate angle in association with each of a plurality of tumor sizes (the database stores the tumor size and angles for each plan; the angles for a particular tumor have been determined to be “appropriate” for that tumor [0020]). The processing circuitry is configured to read out, from the storage, one of the appropriate angles based on the size of the tumor ([0008] and [0131] “tumor size and location information is automatically extracted and matched with the closest case in an expert system”; each case/plan includes the appropriate angle(s) [0177]). When incorporated into the method of Bzdusek, the dispersed irradiation directions of the initial irradiation direction are separated by the one angle of the appropriate angles.
Claims 7 and 8: the processing circuitry in the apparatus of Bzdusek in view of Vik and Zhang, is configured to read out, from the storage, one of the appropriate angles based on a size of the tumor taken in an irradiation direction of a particle beam/in a direction parallel to a rotating direction of a gantry of a radiotherapy apparatus since Zhang discloses the angle information is stored in the expert system and read out by processing circuitry ([0008] and [0131] “tumor size and location information is automatically extracted and matched with the closest case in an expert system”; each case/plan includes the appropriate angle(s) [0177]). 
Since the apparatus of Zhang is configured to read out angles based on a size of a tumor stored in the storage, the apparatus is configured to read out angles based on a size of a tumor taken from a particular direction, since this would not change the structure or function but merely the type of data being stored and read. Specifying the type of data stored and read amounts to an intended use of the processing circuitry; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
As noted above, when incorporated into the method of Bzdusek, the dispersed irradiation directions of the initial irradiation direction are separated by the one angle of the appropriate angles, therefore the one of the appropriate angles is “applied” to an angle between a plurality of dispersed irradiation directions adjacent to each other (i.e. at least one of the angles between a plurality of dispersed irradiation directions is set equal to the one of the appropriate angles).
Claim 9: Bzdusek, as modified by Vik and Zhang, fails to disclose the predetermined angle is designated by a user via the input device. However, Bzdusek does disclose a user can define some treatment plan parameters manually via GUI/input device 136 [0025]. Zhang further discloses the angle information in the expert system may be used as a base for beam angle selections [0177], which implies the angles may be further modified. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik and Zhang to allow a user to designate the predetermined angle between dispersed beams via the input device, possibly using the expert system angles as a base or starting point as taught by Zhang, in order to give the user more control over the final treatment plan, and because Bzdusek discloses the GUI may allow the user to define arc parameters manually.
Claim 10: Bzdusek discloses a user can define some treatment plan parameters manually via GUI/input device 136 [0025] but does not specifically disclose an irradiation direction that is selected for dispersion of the initial irradiation directions is designated by the user. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik and Zhang to allow a 
Claim 11: Bzdusek in view of Vik and Zhang discloses a radiotherapy apparatus comprising processing circuitry as recited in claim 11 (see the discussion of claim 1 above). Bzdusek further discloses a radiation head configured to radiate a particle beam (radiation source 112 such as a linear accelerator [0017]) and control circuitry configured to control the radiation head in accordance with the dispersed irradiation directions and the modified dose distribution (treatment device settings are presented to the treatment device 104 and the treatment is applied to the subject [0042-43]; instructions for carrying out the method are stored on a computer readable medium and executed by a computer processor [0010-11], therefore the system includes the claimed control circuitry).
Claim 12: Bzdusek, as modified by Vik and Zhang, discloses processing circuitry configured to carry out each of the steps recited in claim 12 (see the discussion of claim 1 above). Bzdusek further discloses a radiotherapy planning method comprising causing the processing circuitry to carry out the steps (fig. 2, [0008], and [0010-11]). 
Claims 13-15: Bzdusek discloses the processing circuitry is configured to calculate and/or caused to calculate a plurality of initial irradiation directions of particle beams to be applied to a tumor and an initial dose distribution corresponding to the plurality of initial irradiation directions (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A) and disperse some or all of the plurality of initial irradiation directions of the particle beams in response to the dispersion instruction issued via the input device (segment distributor 146 distributes (disperses) each 1, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees and segments 3081 and 3082 associated with beam position 3042 are dispersed along the arc at spacings of 40 degrees, see figs. 3A-B and [0035-38]; furthermore, the circuitry is configured to/ disperse additional directions if the treatment planner determines that every direction requires more than one segment; control over treatment planning is provided at GUI [0025] therefore dispersion instruction is provided via an input device). As noted above, in combination with Vik and Zhang, the initial irradiation directions are calculated using a three-dimensional medical image and the angles of dispersion are based on the size of the tumor.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek in view of Vik and Zhang as applied to claim 2 above, and further in view of Ebstein (US 2013/0287170 A1).
Claim 3: Bzdusek, as modified by Vik and Zhang, fails to disclose the processing circuitry is configured to calculate the initial irradiation direction and dose distribution in such a way that particles beams to be applied to the tumor form a spread-out Bragg peak. However, Ebstein discloses irradiating multiple beams in a particular direction such that the particle beams applied to a tumor have different Bragg peak positions along the irradiation direction to form a spread-out Bragg peak [0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processing circuitry in the apparatus of Bzdusek, as modified by Vik and Zhang, to calculate the initial irradiation direction and dose distribution in such a way that particles beams to be applied to the tumor form a spread-out Bragg peak, as taught by Ebstein, in order to shape the dose distribution to deposit 
Claim 4: Bzdusek discloses, in the example of fig. 3B and radiation direction 3043, the predetermined number of time of irradiation is three, which is less than five.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek in view of Vik and Zhang as applied to claims 1, 11, or 12 above, and further in view of Wong (US 2006/0153330 A1).
Claims 16-18: Bzdusek, as modified by Vik and Zhang, fails to disclose the processing circuitry is further configured to/caused to selectively operate in a broad beam scan mode or a pencil beam scan mode. However, Wong discloses a 3D radiation treatment planning system [0046] configured to selectively operate in a broad beam mode or a pencil beam scan mode (system optimizes beam arrangement for both focused pencil beams and unfocused broad beams [0048-52]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bzdusek in view of Vik and Zhang such that the processing circuitry is further configured to/caused to selectively operate in a broad beam scan mode or a pencil beam scan mode, as taught by Wong, in order to provide a system that can be used to plan treatment for small soft and large tissue volumes (Wong [0049-50 and 0052]). It is noted that the limitations “the broad beam scan mode being for..” and “the pencil beam scan mode being for…” constitute intended uses of the claimed system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. A 
Bzdusek discloses the predetermined angle may be dispersed by a number of different angles and provides examples of 40, 30, 20, 10, and 3 degrees ([0038-39] and figs. 3B-3C), but fails to disclose the predetermined angle is set within a range from 2° to 5° in a broad beam scan mode and a range equal to or less than 1° in a pencil beam scan mode. However, Bzdusek discloses variations in dispersed beam spacing are contemplated in order to achieve a desired treatment plan therefore the predetermined angle is a result-effective variable (varying the predetermined angle such that the dispersed beams are closer together more closely approximates the desired treatment while varying the predetermined angle such that the dispersed beams are farther apart results in a plan less likely to be constrained by motion characteristics of the beam shaper [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bzdusek in view of Vik, Zhang, and Wong such that the predetermined angle is set within a range from 2° to 5° in a broad beam scan mode and a range equal to or less than 1° in a pencil beam scan mode as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant places no criticality on the angles claimed, indicating simply that the angular intervals “may” be changed depending on whether PBS or BBS are used and providing 0.5°, 1° and 2°-5° as examples only (specification p. 21, lines 6-16).
Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Applicant’s amendments have either overcome or rendered moot the rejections under 35 U.S.C. 112(b) and (d) set forth in the previous office action, however the amendments have also raised new issues under 35 U.S.C. 112(a) and (b).
Applicant submits, on p. 9, that the cited portions of the ‘194 publication (Zhang) do not discuss "dispersing the initial irradiation directions of the particle beams based on a size of the tumor and thus also fails to disclose separating dispersed irradiation directions by a predetermined angle that depends on the size of the tumor." Applicant further submits, on p. 10, “[i]ndeed, none of the cited paragraphs discuss dispersal of the initial irradiation direction at all so they cannot disclose ‘modify[ing] the initial dose distribution based on the dispersed irradiation directions’ either” and cites [0020] as explicitly teaching the beam angles are used to treat the tumor position, not size. Applicant further submits, on p. 10, “the optimizations disclosed by the '194 publication also are not directed to ‘dispersing the initial irradiation directions of the particle beams based on a size of the tumor and thus also fails to disclose separating dispersed irradiation directions by a predetermined angle that depends on the size of the tumor.’ In the '194 publication, at best paragraphs [0012], [0020], [0128], [0176]-[0177], [0231], [0244] and [0271] disclose that the initial beam angles are optimized by: (i) selecting beam angles of different numbers; (ii) using the initial beam angles unchanged; (iii) removing at least one beam angle; (iv) adding the removed beam angle back; (v) further selecting optimal angles; and (vi) reducing the number of beams with the initial beam angles unchanged.” 
The examiner respectfully disagrees and notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhang is not cited to teach dispersing radiation directions or separating dispersed irradiation directions by a predetermined angle, that feature is taught by Bzdusek. Zhang is relied upon merely to teach it is known to consider tumor size when selecting beam angles in radiotherapy treatment planning. Paragraph [0020] of Zhang states “The plurality of beam angles may be selected using an expert system. The expert system may include information on a plurality of patients' tumor position, tumor size, general tumor site and beam angles used to treat the tumor position. Paragraph [0177] of Zhang states “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections.” Therefore, Zhang discloses a method of selecting beam angles based at least in part on tumor size. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791